EXHIBIT 10.25

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of December 3, 2018 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”) is by and
among the party identified as a “Grantor” on the signature pages hereto and such
other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and Athyrium
Opportunities III Acquisition LP, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties.

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Dermira, Inc., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of the date hereof (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent;

 

WHEREAS, it is required under the terms of the Credit Agreement that the
Grantors shall have granted the security interests and undertaken the
obligations contemplated by this Security Agreement; and

 

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

Definitions.

(a)Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b)The following terms shall have the meanings assigned thereto in the Uniform
Commercial Code:  Accession, Account, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Consumer Goods, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Letter-of-Credit Right, Manufactured Home, Money, Payment
Intangibles, Proceeds, Securities Account, Securities Entitlement, Securities
Intermediary, Software, Supporting Obligation and Tangible Chattel Paper.

 

(c)As used herein, the following terms shall have the meanings set forth below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

“Borrower” has the meaning provided in the recitals hereof.

 



 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Credit Agreement” has the meaning provided in the recitals hereof.

 



 

“Grantor” and “Grantors” have the respective meanings provided in the
introductory paragraph hereof.

 

1

--------------------------------------------------------------------------------

“Investment Property” means “investment property” (as defined in Article 9 of
the Uniform Commercial Code) not constituting Excluded Property.

 

“Security Agreement” has the meaning provided in the introductory paragraph
hereof.

 

2.Grant of Security Interest in the Collateral.  To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in any and all right, title and interest of such
Grantor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):

 

(a)all Accounts;

 

(b)all Chattel Paper;

 

(c)all Commercial Tort Claims, including those identified on Schedule 2(c)
attached hereto;

 

(d)all Deposit Accounts;

 

(e)all Documents;

 

(f)all Equipment;

 

(g)all Fixtures;

 

(h)all General Intangibles;

 

(i)all Goods;

 

(j)all Instruments;

 

(k)all Inventory;

 

(l)all Investment Property;

 

(m)all Intellectual Property;

 

(n)all Letter-of-Credit Rights;

 

(o)all license agreements (inbound or outbound) of any Intellectual Property;

 

(p)all Money;

 

(q)all Payment Intangibles;

 

(r)all Regulatory Authorizations;

 

(s)all Software;

 

2

--------------------------------------------------------------------------------

(t)all Supporting Obligations; and

 

(u)all Accessions and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to and
“Collateral” shall not include (i) any Excluded Property, and (ii) any Pledged
Collateral (as defined in the Pledge Agreement).

 

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Intellectual Property.

 

3.Provision Relating to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any Secured Party shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Security Agreement or the receipt by the Administrative Agent or any Secured
Party of any payment relating to such Account pursuant hereto, nor shall the
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of a Grantor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

 

4.Representations and Warranties.  Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)Ownership. Such Grantor is the legal and beneficial owner of, or has rights
to use, its Collateral and has the right to pledge, sell, assign or transfer the
same.

 

(b)Security Interest/Priority.  This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by the
filing of a Uniform Commercial Code financing statement or other evidence of the
interests granted herein with appropriate Governmental Authorities, shall
constitute a valid, perfected, first priority security interest in such
Collateral, to the extent such security interest can be perfected by filing a
financing statement under the Uniform Commercial Code, free and clear of all
Liens except for Permitted Liens.  The taking of possession by the
Administrative Agent of any Instrument, Document, Tangible Chattel Paper or
Money of such Grantor will perfect and establish the first priority of the
Administrative Agent’s security interest in all such Instruments, Documents,
Tangible Chattel Paper and Money.  With respect to any Collateral (excluding any
Excluded Accounts) of such Grantor consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by such
Grantor, the applicable depository bank or Securities Intermediary and the
Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral, subject to
Permitted Liens.

 

3

--------------------------------------------------------------------------------

(c)Types of Collateral.  None of the Collateral of such Grantor consists of, or
is the Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods,
Farm Products, Manufactured Homes, or standing timber.

 

(d)Accounts.  Except as otherwise disclosed to the Administrative Agent in
writing, (i) Each Account of such Grantor and the papers and documents relating
thereto are genuine and in all material respects accurate and what they purport
to be, (ii) each such Account with an aggregate payment obligation in excess of
$500,000 arises out of (A) a bona fide sale of goods sold and delivered by such
Grantor (or is in the process of being delivered) or (B) services theretofore
actually rendered by such Grantor to, the account debtor named therein, (iii) no
such Account of a Grantor with an aggregate payment obligation in excess of
$500,000 is evidenced by any Instrument or Chattel Paper unless such Instrument
or Chattel Paper, to the extent requested by the Administrative Agent, has been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent, (iv) no surety bond was required or given in connection
with any such Account of a Grantor or the contracts or purchase orders out of
which they arose and (v) the right to receive payment under each such Account is
assignable.

 

(e)Equipment and Inventory.  As of the Closing Date, with respect to any
Equipment and/or Inventory of such Grantor, such Grantor has exclusive
possession and control of such Equipment and Inventory of such Grantor except
for (i) Equipment leased by such Grantor as a lessee, (ii) Equipment or
Inventory in transit with common carriers or (iii) Equipment or Inventory in the
possession of a bailee, warehouseman, agent or processor as listed on Schedule
4(e) attached hereto.  No Inventory of such Grantor is held by a Person other
than a Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.

 

(f)No Other Instruments, Etc.  As of the Closing Date, no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 5(b) hereof other than
as set forth on Schedule 4(f) attached hereto.  All such Instruments, Documents
and Tangible Chattel Paper have been delivered to the Administrative Agent.

 

(g)Consents; Etc.  Except for (i) the filing or recording of Uniform Commercial
Code financing statements, (ii) the filing of appropriate notices with the
United States Patent and Trademark Office and the United States Copyright
Office, (iii) obtaining control to perfect the Liens created by this Security
Agreement (to the extent required under Section 5(b) or Section 5(d) hereof),
(iv) such actions as may be required by applicable laws affecting the offering
and sale of securities, (v) such actions as may be required by foreign
applicable laws affecting the pledge of the pledged equity of Foreign
Subsidiaries, and (vi) consents, authorizations, filings or other actions which
have been obtained or made, no consent or authorization of, filing with, or
other act by or in respect of, any arbitrator or Governmental Authority and no
consent of any other Person (including any stockholder, member or creditor of
such Grantor), is required for (A) the grant by such Grantor of the security
interest in the Collateral granted hereby or for the execution, delivery or
performance of this Security Agreement by such Grantor, (B) the perfection of
such security interest (to the extent such security interest can be perfected by
filing under the Uniform Commercial Code, the granting of control (to the extent
required under Section 5(b) or Section 5(d) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the Secured
Parties of the rights and remedies provided for in this Security Agreement.

 

(h)Commercial Tort Claims.  As of the Closing Date, such Grantor has no
Commercial Tort Claims in excess of $250,000, other than those listed on
Schedule 2(c).

 

4

--------------------------------------------------------------------------------

5.Covenants.  Each Grantor covenants that, so long as any Lender shall have any
Commitment under the Credit Agreement, and so long as any Loan or other
Obligation under the Credit Agreement shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no claim has been
asserted), such Grantor shall:

 

(a)Other Liens.  Defend the Collateral against Liens thereon other than
Permitted Liens.

 

(b)Instruments/Tangible Chattel Paper/Documents.  (i) If any amount in excess of
$500,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral with a value in excess of $500,000 shall be stored or
shipped subject to a Document, in either case, ensure that such Instrument,
Tangible Chattel Paper or Document is either in the possession of such Grantor
at all times or, if requested in writing by the Administrative Agent to perfect
its security interest in such Collateral, is delivered to the Administrative
Agent, duly endorsed in a manner reasonably satisfactory to the Administrative
Agent, and (ii) if requested in writing by the Administrative Agent, ensure that
any Collateral consisting of Tangible Chattel Paper is marked with a legend
reasonably acceptable to the Administrative Agent indicating the Administrative
Agent’s security interest in such Tangible Chattel Paper.

 

(c)Perfection of Security Interest.  Execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request in writing) and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent the effectiveness,
perfection and priority of its security interests in the Collateral hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in writing in order to perfect and maintain the security
interests granted hereunder in accordance with the Uniform Commercial Code, (B)
with regard to registered Copyrights, a Notice of Grant of Security Interest in
Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(c)(i)(B) attached hereto, (C) with regard to Patents, a Notice of
Grant of Security Interest in Patents for filing with the United States Patent
and Trademark Office in the form of Exhibit 5(c)(i)(C) attached hereto and (D)
with regard to Trademarks registered with the United States Patent and Trademark
Office and all applications for Trademarks filed with the United States Patent
and Trademark Office, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of Exhibit
5(c)(i)(D) attached hereto, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder, and, in furtherance of the foregoing, such
Grantor hereby (1) authorizes the Administrative Agent to file one or more
financing statements (including authorization to describe the Collateral as “all
assets” or words of similar meaning) disclosing the Administrative Agent’s
security interest in any or all of the Collateral of such Grantor without such
Grantor’s signature thereon, (2) irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other Person whom the Administrative
Agent may designate, as such Grantor’s attorney-in-fact with full power and for
the limited purpose to sign in the name of such Grantor any such financing
statements (including renewal statements), amendments and supplements, notices
or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary, appropriate or convenient in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as any
Lender shall have any Commitment under the Credit Agreement, and so long as any
Loan or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which no
claim has been asserted), and (3) agrees that a carbon, photographic or other
reproduction of this Security Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without

5

--------------------------------------------------------------------------------

notice thereof to such Grantor wherever the Administrative Agent may in its sole
discretion desire to file the same.  In the event for any reason the law of any
jurisdiction other than New York becomes or is applicable to the Collateral of
any Grantor or any part thereof, or to any of the Obligations, such Grantor
agrees to execute and deliver all such instruments and to do all such other
things as the Administrative Agent in its sole discretion reasonably deems
necessary or appropriate to preserve, protect and enforce the security interests
of the Administrative Agent under the law of such other jurisdiction (and, if a
Grantor shall fail to do so promptly upon the written request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove).  If any Collateral is in the possession or control of a
Grantor’s agents (other than contract manufacturers and other service providers
in the ordinary course of business) and the Administrative Agent so requests in
writing, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s reasonable request, instruct them to hold all such Collateral for the
account of the Secured Parties, subject to the Administrative Agent’s
instructions.  Upon the request of the Administrative Agent, each Grantor agrees
to mark its books and records to reflect the security interest of the
Administrative Agent in the Collateral.

 

(d)Control.  Execute and deliver (and use commercially reasonable efforts to
cause to be executed and delivered by any Person that is not an Affiliate) all
agreements, assignments, instruments or other documents as the Administrative
Agent shall reasonably request in writing for the purpose of obtaining and
maintaining control within the meaning of the Uniform Commercial Code with
respect to any Collateral consisting of Deposit Accounts or Securities Accounts
(in each case, other than Excluded Accounts), Investment Property (other than
Securities Accounts), Letter-of-Credit Rights and Electronic Chattel Paper.

 

(e)Collateral held by Warehouseman, Bailee, etc.  If any Collateral (other than
Collateral in transit between locations owned or leased by a Grantor within the
United States in the ordinary course of business) of such Grantor with a value
greater than $500,000 is at any time in the possession or control of a
warehouseman, bailee, agent or processor of such Grantor, upon request of the
Administrative Agent, (i) notify such Person in writing of the Administrative
Agent’s security interest in such Collateral, (ii) instruct such Person to hold
all such Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (iii) use commercially reasonable
efforts to obtain written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent (which written
acknowledgement may be in  the form of a Collateral Access Agreement if the
Administrative Agent so requests).

 

(f)Treatment of Accounts.  Not grant or extend the time for payment of any
Account of such Grantor, or compromise or settle any such Account for less than
the full amount thereof, or release any Person or property, in whole or in part,
from payment thereof, or allow any credit or discount thereon, in each case
other than as normal and customary in the ordinary course of such Grantor’s
business, in accordance with customary industry practices as determined by such
Grantor in its good faith business judgment or as required by law.

 

(g)Insurance.  Insure, repair and replace the Collateral of such Grantor to the
extent set forth in the Credit Agreement (it being understood and agreed that
all insurance proceeds shall be subject to the security interest of the
Administrative Agent to the extent set forth hereunder).

 

(h)Commercial Tort Claims.  

 

(i)Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim involving amounts in excess of $500,000, and, in
connection

6

--------------------------------------------------------------------------------

therewith, promptly forward to the Administrative Agent an updated Schedule 2(c)
listing any such Commercial Tort Claim.

 

(ii)Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
preserve, perfect and maintain the Administrative Agent’s security interest in
any Commercial Tort Claim.

 

(i)Collateral Access Agreements. For any real property leased by such Grantor
that is subject to a Collateral Access Agreement in favor of the Administrative
Agent, (i) promptly notify the Administrative Agent following receipt of written
notice delivered to such Grantor under such lease of a change in the identity of
the lessor and (ii) use commercially reasonable efforts to obtain such
replacement or new Collateral Access Agreements for such real property as the
Administrative Agent may request as a result of such change in the identity of
the lessor.

 

6.Covenants Relating to IP Collateral.  Each Grantor covenants that, so long as
any Lender shall have any Commitment under the Credit Agreement, and so long as
any Loan or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which no
claim has been asserted), such Grantor shall:

 

(a)Covenants Relating to Copyrights.  (i) Not do any act, or knowingly omit to
do any act, whereby any Copyright of such Grantor that is Material Intellectual
Property may become dedicated to the public domain, (ii) promptly notify the
Administrative Agent if it knows that any Copyright of such Grantor that is
Material Intellectual Property is reasonably likely to become dedicated to the
public domain or of any adverse determination or development (including the
institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding such Grantor’s
ownership of any such Copyright or its validity or enforceability, and (iii)
take all necessary steps as it shall deem appropriate under the circumstances,
to maintain and pursue each application (and to obtain the relevant
registration) of each Copyright of such Grantor that is Material Intellectual
Property and to maintain each registration of each such Copyright that is
Material Intellectual Property including filing of applications for renewal
where necessary, excluding the maintenance of Intellectual Property that in the
commercially reasonable business judgment of the Grantor is not necessary or
material for either (x) the conduct of the business of any Loan Party or its
Subsidiaries or (y) any material Product Development and Commercialization
Activities associated with any Product.

 

(b)Covenants Relating to Patents and Trademarks.

 

(i)(A) Maintain as in the past the quality of products and services offered
under each Trademark owned by such Grantor that is Material Intellectual
Property, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect or a material adverse effect on such
Grantor’s rights in such Trademark, (B) employ each Trademark owned by such
Grantor that is a Material Intellectual Property with the appropriate notice of
registration, if applicable except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on such Grantor’s rights in such Trademark, and (C) not adopt or
use any mark that is confusingly similar to or a colorable imitation of any
Trademark owned by such Grantor unless the Administrative Agent, for the benefit
of the Secured Parties, shall obtain a perfected security interest in such
Trademark pursuant to this Security Agreement.

 

7

--------------------------------------------------------------------------------

(ii)Notify the Administrative Agent promptly if it knows that any Trademark or
Patent owned by such Grantor that is Material Intellectual Property, or any
application or registration relating to any Patent or Trademark owned by such
Grantor that is Material Intellectual Property, is reasonably likely to become
abandoned, invalidated, rendered unenforceable or dedicated to the public, or of
any materially adverse determination or development (including the institution
of, or any such determination or development in, any proceeding in the United
States Patent and Trademark Office, or any similar office or agency in any other
country) regarding such Grantor’s ownership of any such Patent or Trademark or
its right to register the same or to keep and maintain the same.

 

(iii)Take all reasonable and necessary steps, including in any proceeding before
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of each Patent and each Trademark owned by such
Grantor that is Material Intellectual Property, including filing of applications
for renewal, affidavits of use and affidavits of incontestability but excluding
the maintenance and pursuit of any Patent or Trademark that in the commercially
reasonable business judgment of the Grantor is not necessary or material for
either (x) the conduct of the business of any Loan Party or its Subsidiaries or
(y) any material Product Development and Commercialization Activities associated
with any Product.

 

(c)Other Covenants Relating to Rights in Intellectual Property.

 

(i)Not (and not permit any licensee or sublicensee thereof to) do any act, or
omit to do any act, whereby any Material Intellectual Property of such Grantor
may become abandoned, invalidated, rendered unenforceable, diluted or dedicated
to the public, but excluding Intellectual Property that in the commercially
reasonable business judgment of the Grantor is not necessary or material for
either (x) the conduct of the business of any Loan Party or its Subsidiaries or
(y) any material Product Development and Commercialization Activities associated
with any Product.

 

(ii)Use commercially reasonable efforts to maintain the confidentiality of all
confidential information and trade secrets of such Grantor.

 

(iii)Upon written request of the Administrative Agent, execute and deliver any
and all agreements, instruments, documents and papers as the Administrative
Agent may reasonably request to evidence and perfect the security interest of
the Administrative Agent and the Secured Parties in any Intellectual Property
that constitutes Collateral and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

 

(iv)Promptly notify the Administrative Agent of any Infringement, of any
Material Intellectual Property of such Grantor of which it becomes aware and
make such commercially reasonable efforts as it shall determine in its
reasonable business judgment to  be appropriate under the circumstances to
protect such Material Intellectual Property, including, where appropriate, the
bringing of suit for Infringement, or dilution, seeking injunctive relief and
seeking to recover any and all damages for such Infringement.

 

(v)Not make any assignment or agreement in conflict with the security interest
in the rights in Intellectual Property of such Grantor hereunder (other than as
permitted in the Credit Agreement).

8

--------------------------------------------------------------------------------

 

7.Advances.  On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien
(other than a Permitted Lien), and expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that the Administrative Agent may
be compelled to make by operation of law.  All such sums and amounts so expended
shall be repayable by the Grantors, on demand, on a joint and several basis
(subject to Section 23 hereof) promptly upon timely notice thereof and demand
therefor, shall constitute additional Obligations and shall bear interest from
the date said amounts are expended at the Default Rate. No such performance of
any covenant or agreement by the Administrative Agent on behalf of any Grantor,
and no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default until such Default or Event of Default shall have
been cured or waived in accordance with the terms of the Credit Agreement. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged, without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

8.Remedies.

 

(a)General Remedies.  Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Obligations, or by law (including levy of attachment,
garnishment and the rights and remedies set forth in the Uniform Commercial Code
of the jurisdiction applicable to the affected Collateral), the rights and
remedies of a secured party under the Uniform Commercial Code (regardless of
whether the Uniform Commercial Code is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the Uniform
Commercial Code applies to the affected Collateral) and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, in each case, to the extent permitted by applicable law,
upon the occurrence and during the continuation of an Event of Default, (i)
enter on any premises on which any of the Collateral may be located and, without
resistance or interference by the Grantors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Grantors
to assemble and make available to the Administrative Agent at the expense of the
Grantors any Collateral at any place and time designated by the Administrative
Agent that is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting the sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, by one or more contracts, in one or more parcels, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements).  Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall not be deemed
to have been made in a commercially unreasonable manner for such
reason.  Neither the Administrative Agent’s compliance with applicable law nor
its disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale.  In addition to all
other sums due the Administrative Agent and the Secured Parties with respect to
the Obligations, the Grantors shall pay

9

--------------------------------------------------------------------------------

the Administrative Agent and each of the Secured Parties all reasonable costs
and expenses incurred by the Administrative Agent or any such Secured Party, in
enforcing its remedies hereunder including, but not limited to, reasonable
attorneys’ fees and court costs, in obtaining or liquidating the Collateral, in
enforcing payment of the Obligations, or in the prosecution or defense of any
action or proceeding by or against the Administrative Agent or the Secured
Parties or the Grantors concerning any matter arising out of or connected with
this Security Agreement, any Collateral or the Obligations, including any of the
foregoing arising in, arising under or related to a case under Debtor Relief
Laws.  To the extent the rights of notice cannot be legally waived hereunder,
each Grantor agrees that any requirement of reasonable notice shall be met if
such notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Borrower in accordance with the notice provisions of Section 11.02 of the
Credit Agreement at least ten (10) Business Days before the time of sale or
other event giving rise to the requirement of such notice.  The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given.  To the extent permitted by
law, any Secured Party may be a purchaser at any such sale.  To the extent
permitted by applicable law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale.  Subject to the provisions
of applicable law, the Administrative Agent and the Secured Parties may postpone
or cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

 

(b)Remedies Relating to Accounts.  Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon written request of the Administrative Agent instruct all account
debtors to remit all payments in respect of Accounts to a mailing location
selected by the Administrative Agent and (ii) the Administrative Agent shall
have the right to enforce any Grantor’s rights against its customers and account
debtors, and the Administrative Agent or its designee may notify (or require any
Grantor to notify) any Grantor’s customers and account debtors that the Accounts
of such Grantor have been assigned to the Administrative Agent or of the
Administrative Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts.  Each Grantor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience and that such
Grantor shall not have any right, title or interest in such Accounts or in any
such other amounts except as expressly provided herein.  The Administrative
Agent and the other Secured Parties shall have no liability or responsibility to
any Grantor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance.  Furthermore, upon the occurrence of an Event of
Default and during the continuation thereof, (A) the Administrative Agent shall
have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications,
(B) upon the Administrative Agent’s request and at the expense of the Grantors,
the Grantors shall cause

10

--------------------------------------------------------------------------------

independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and (C)
the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

 

(c)Access.  In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent may remove
Collateral, or any part thereof, from such premises and/or any records with
respect thereto, in order to effectively collect or liquidate such Collateral.

 

(d)Nonexclusive Nature of Remedies.  Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option.  No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein.  Subject to Section 9(d) hereof, to the extent permitted by
law, neither the Administrative Agent, the Secured Parties, nor any party acting
as attorney for the Administrative Agent or the Secured Parties, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their bad faith, gross negligence or willful misconduct
hereunder, as determined by a court of competent jurisdiction by final and
non-appealable judgment.  The rights and remedies of the Administrative Agent
and the Secured Parties under this Security Agreement shall be cumulative and
not exclusive of any other right or remedy that the Administrative Agent or the
Secured Parties may have.

 

(e)Retention of Collateral.  To the extent permitted by applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default and during the continuation thereof, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the Uniform
Commercial Code (or any successor section) or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Collateral in satisfaction of the Obligations.  Unless
and until the Administrative Agent shall have provided such notices, however,
the Administrative Agent shall not be deemed to have accepted or retained any
Collateral in satisfaction of any Obligations for any reason.

 

(f)Deficiency.  In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 23 hereof), together
with interest thereon at the Default Rate, together with the costs of collection
and the reasonable fees, charges and disbursements of counsel.  Any surplus
remaining after the full payment and satisfaction of the Obligations shall be
returned to the Grantors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto.

 

11

--------------------------------------------------------------------------------

9.Rights of the Administrative Agent.

 

(a)Power of Attorney.  In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:

 

(i)to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

 

(ii)to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

(iii)to defend, settle or compromise any action, suit or proceeding brought and,
in connection therewith, give such discharge or release as the Administrative
Agent may reasonably deem appropriate;

 

(iv)to receive, open and dispose of mail addressed to such Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

 

(v)to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

(vi)to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vii)to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;

 

(viii)to maintain and enforce all Intellectual Property, forming any part of the
Collateral;

 

(ix)to sell, assign, transfer, license, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(x)to adjust and settle claims under any insurance policy relating thereto;

 

(xi)to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

12

--------------------------------------------------------------------------------

 

(xii)to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate;

 

(xiii)to sign and endorse any drafts, assignments, verifications, notices and
other documents relating to the Collateral; and

 

(xiv)to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any Lender shall have any Commitment under the Credit
Agreement, and so long as any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted).  The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction by final and non-appealable judgment.  This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

 

(b)Assignment by the Administrative Agent.  The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.

 

(c)Releases of Collateral.  If any Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then (i) the Lien of the Administrative Agent created hereby on such
Collateral (and only such Collateral) shall be automatically released and (ii)
the Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.  If any
of the Collateral constituting Intellectual Property is licensed to a third
party under, or rights thereto are granted to a third party pursuant to, a
license of Intellectual Property permitted by the Credit Agreement, the Liens
granted hereunder and under the other Collateral Documents to such Intellectual
Property shall be subject to the rights of such third party to use such
Intellectual Property in accordance with the terms of such license.

 

(d)The Administrative Agent’s Duty of Care.  Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights

13

--------------------------------------------------------------------------------

against any parties with respect to any of the Collateral.  In the event of a
public or private sale of Collateral pursuant to Section 8 hereof, the
Administrative Agent shall have no responsibility for (i) ascertaining or taking
action with respect to any matters relating to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.

 

10.Application of Proceeds.  Upon the acceleration of the Obligations pursuant
to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in cash or its equivalent, will be
applied in reduction of the Obligations in the order set forth in Section 9.03
of the Credit Agreement, and each Grantor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

 

11.Continuing Agreement.

 

(a)This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect for so long as any Lender shall have any
Commitment under the Credit Agreement, and so long as any Loan or other
Obligation under the Credit Agreement shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no claim has been
asserted), at which time this Security Agreement, and the liens and security
interests of the Administrative Agent hereunder, shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, execute and deliver all Uniform Commercial Code
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination and return to Grantors all Collateral in
its possession. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Security Agreement.

 

(b)This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided, that, in the event payment of all or any part of
the Obligations is rescinded or must be restored or returned, all costs and
expenses (including any reasonable attorneys’ fees and disbursements) incurred
by the Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Obligations.

 

12.Amendments and Waivers; Modifications.  This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided, that, (a) any update or revision to Schedule 2(c) attached hereto
delivered by any Grantor in accordance with the terms hereof, or (b) any
amendment to the schedules hereof pursuant to a Joinder Agreement (as
contemplated by Section 24 hereof), in each case, shall not constitute an
amendment for purposes of this Section 12 or Section 11.01 of the Credit
Agreement.

 

13.Successors in Interest.  This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and permitted assigns, and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns; provided, however, that, none of the Grantors may assign
its rights or delegate its duties hereunder without the prior written consent of
the requisite Lenders under the Credit Agreement.  

 

14

--------------------------------------------------------------------------------

14.Notices.  All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

15.Counterparts.  This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Security Agreement.

 

16.Headings.  Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Security Agreement.

 

17.Governing Law; Submission to Jurisdiction; Waiver of Venue, Service of
Process, Waiver of Right to Jury Trial.   The terms of Section 11.14 of the
Credit Agreement and Section 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, waiver of venue, service of process
and waiver of the right to a jury trial are each incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

18.Severability.  If any provision of this Security Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Security Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

19.Entirety.  This Security Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any proposal letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

 

20.Survival.  All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Obligations, the delivery of
the Notes and the extension of credit thereunder or in connection therewith.

 

21.Other Security.  To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including real and
other personal property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Obligations or any of the
rights of the Administrative Agent or the Secured Parties under this Security
Agreement, under any of the other Loan Documents or under any other document
relating to the Obligations.

 

22.Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

15

--------------------------------------------------------------------------------

 

23.Joint and Several Obligations of Grantors.

 

(a)Subject to Section 23(c), each of the Grantors is accepting joint and several
liability hereunder in consideration of the financial accommodation to be
provided by the Secured Parties, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.

 

(b)Subject to Section 23(c), each of the Grantors jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Grantors with respect to
the payment and performance of all of the Obligations arising under this
Security Agreement, the other Loan Documents and any other documents relating to
the Obligations, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Grantors
without preferences or distinction among them.

 

(c)Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Obligations, the
obligations of each Guarantor under the Credit Agreement, the other Loan
Documents and the other documents relating to the Obligations shall be limited
to an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable state law.

 

24.Joinder.  At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement.  Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Security Agreement as a “Grantor”
and have all of the rights and obligations of a Grantor hereunder and this
Security Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

 

 

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTOR:

DERMIRA, INC.,

a Delaware corporation

 

By: /s/ Andrew L. Guggenhime

Name: Andrew L. Guggenhime

Title: Chief Financial Officer

 

 

 

 

 

 




DERMIRA, INc.

Security Agreement

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first above written.

 

 

ADMINISTRATIVE AGENT:

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership

 

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III LP, its General Partner

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III GP LLC, its General Partner

 

 

By:/s/ Andrew C. Hyman

Name: Andrew C. Hyman

Title: Authorized Signatory

 

DERMIRA, INc.

Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT 5(c)(i)(B)

 

FORM

 

OF

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of December
3, 2018 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors party thereto
(each a “Grantor” and collectively, the “Grantors”) and Athyrium Opportunities
III Acquisition LP, as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, any and all of its
copyrights, copyright licenses and copyright applications, including those
copyrights, exclusive copyright licenses and copyright applications that
constitute Material Intellectual Property shown on Schedule 1 attached hereto to
the Administrative Agent for the ratable benefit of the Secured Parties.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights, copyright licenses and copyright applications of the undersigned
Grantor, including those set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement, (ii) is not
to be construed as an assignment of any copyright, copyright license or
copyright application.

 

[Signature pages follow]

 




 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

[GRANTOR]

 

By:

Name:

Title:

 

 

 

Acknowledged and Accepted:

 

ADMINISTRATIVE AGENT:

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership

 

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III LP, its General Partner

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III GP LLC, its General Partner

 

 

By:

Name:

Title:

 




 

--------------------------------------------------------------------------------

 

EXHIBIT 5(c)(i)(C)

 

FORM

 

OF

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of December
3, 2018 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors party thereto
(each a “Grantor” and collectively, the “Grantors”) and Athyrium Opportunities
III Acquisition LP, as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, any and all of its
patents, patent licenses and patent applications, including those patents,
exclusive patent licenses and patent applications that constitute Material
Intellectual Property set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Parties.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents,
patent licenses and patent applications of the undersigned Grantor, including
those set forth on Schedule 1 attached hereto (i) may only be terminated in
accordance with the terms of the Security Agreement, (ii) is not to be construed
as an assignment of any patent, patent license or patent application.

 

[Signature pages follow]

 




 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

[GRANTOR]

 

By:

Name:

Title:

 

 

 

Acknowledged and Accepted:

 

ADMINISTRATIVE AGENT:

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership

 

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III LP, its General Partner

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III GP LLC, its General Partner

 

 

By:

Name:

Title:

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT 5(c)(i)(D)

 

FORM

 

OF

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of December
3, 2018 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors party thereto
(each a “Grantor” and collectively, the “Grantors”) and Athyrium Opportunities
III Acquisition LP, as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, any and all of its
trademarks, trademark licenses and trademark applications, including those
trademarks, exclusive trademark licenses and trademark applications that
constitute Material Intellectual Property set forth on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks, trademark licenses and trademark applications of the undersigned
Grantor, including those set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Security Agreement, (ii) is not
to be construed as an assignment of any trademark, trademark license or
trademark application.

 

[Signature pages follow]

 




 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

[GRANTOR]

 

By:

Name:

Title:

 

 

 

Acknowledged and Accepted:

 

ADMINISTRATIVE AGENT:

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership

 

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III LP, its General Partner

By:ATHYRIUM OPPORTUNITIES

ASSOCIATES III GP LLC, its General Partner

 

 

By:

Name:

Title:

 

 